FEINBERG, Circuit Judge
(concurring):
At the risk of appearing ungracious, in view of the majority’s quotation from my dissenting opinion in Standard Eléc-trica, 375 F.2d at 948,1 I nevertheless feel compelled to add a brief word. There are many problems arising out of the “package” test announced in Royal Typewriter Co. v. M/V Kulmerland, 483 F.2d 645 (2d Cir. 1973).2 However, we are bound by it for the present, and in this case the result reached is clearly equitable. Accordingly, I concur.

. There is a special affection for dissenting opinions, those often-neglected and frail judicial offspring.


. See Simon, The Law of Shipping Containers, 5 J. of Maritime Law and Commerce 507 (1974); DeOrchis, The Container and the Package Limitation — the Search for Predictability, 5 J. of Maritime Law and Commerce 251 (1974).